The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment filed on 12/1/2021, claims 1-4, 9-12 and 17-19 are amended, no claims have been cancelled, therefore, claims 1-20 are still pending in the application.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Response to Applicant’s Arguments
Applicant’s arguments, see pages 9-11, filed 12/1/2021, with respect to the rejection(s) of claims 1, 9 and 17 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Basu et al., US 2017/0277634 A1.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 9-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al., US 10,642,501 B1, in view of Basu et al., US 2017/0277634 A1.
Regarding claims 1, 9 and 17, Patel teaches a method, comprising: 
receiving, by a memory management unit (MMU) comprising a translation lookaside buffer (TLB) and a configuration register (Fig.4), a request from a processor core to directly modify an entry in the TLB (col.24, lines 1-7; Hypervisor 110 determines whether to permit or block such change, at 232, and if permitted, hypervisor either generates a command (e.g., to direct IOMMU to invalidate or pre-fetch a TLB entry, at 238) or directly updates an appropriate memory-mapped location to effect such change (e.g., to update a device table or page table, such as RDRT 162, at 236)); 
responsive to the configuration register having a first value (col.15, lines 55-62; The ACSRs may be placed in a core (e.g., within a CPU system core) or in the IOMMU, in different implementations. Each can be assigned a 64 byte Device Register Block with an ASCR (Access Control and Status Register). Privilege Access Control is determined by bit fields in an ASCR, which enables User/Supervisor/Kernel access), operating the MMU in a software-managed mode by modifying the entry in the TLB according to the request (Fig.6 shows process that may be implemented for a software-managed IOMMU; col.24, lines 1-7 and col.2, lines 22-24; a software-managed IOMMU can be used in conjunction with page walking capability); and 

Patel does not clearly teach a request that specifies a virtual address and a corresponding physical address and modifying the entry in the TLB according to the request. 
However, Basu teaches a request that specifies a virtual address and a corresponding physical address (section 0084; when a control mechanism in TLB 120 receives, from memory management unit 114, a request for a physical address associated with a virtual address (step 700). In other words, TLB 120 receives a request for a virtual address to physical address translation of the virtual address) and modifying the entry in the TLB according to the request (section 0094 and 0102; memory management unit 114 can receive, from core 108, a request to modify the virtual address to physical address translation in the page table entry—such as when a page of memory has been moved in memory 106, when a virtual address has changed, etc.).
 It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings Basu into Patel's storage system such as a request that specifies a virtual address and a corresponding physical address and modifying the entry in the TLB according to the request because it will improve the speed and efficiency of operations involving modifications to page table entries (section 0025 of Basu).   


Regarding claims 2 and 10, Patel teaches the request to directly modify the entry in the TLB further specifies one or more attribute selected from the group consisting of: a memory attribute, a memory type, a page size, and a page permission (col.22, lines 10-64; Patel teaches virtual address and physical address in page tables; Device R/W permissions obtained from a DTE are ANDed with R/W permissions from a Page-Table PTE to determine a final R/W permission; the TLB may be configured to support a fixed page size. For example, fixed page sizes from 4 KB to 256 TB may be supported in powers of 2. A hypervisor can set a minimum page size that is allowed to be established for a TLB entry).  

Regarding claims 3, 11 and 18, Patel teaches further comprising: the virtual address is a first virtual address; and the method further comprises: receiving, by the MMU, an address translation request from the processor core; determining whether an address translation for a second virtual address specified by the address translation request is present in the TLB (Fig.6 and col.23, lines 66 to col.24, lines 14 and Fig.8); 3300-4900023TI-91916 responsive to the address translation for the second virtual address not being present in the TLB and the MMU operating in the software-managed mode, returning a memory fault to the processor core (col.24, lines 61 to col.24, lines 14; If the TLB 128 has no matching entry, then a determination whether IOMMU has a page walker can be made, at 322 (this can be implemented by checking a configuration bit in a configuration register, as explained above). Determinations such as this can be implemented by hardware logic that inputs such configuration bit within a logic function, and as such, a  If there is a page walker, then at 326, a page walk occurs).
  
Regarding claims 4, 12 and 19, Patel teaches further comprising, responsive to the address translation for the second virtual address not being present in the TLB and the MMU operating in the hardware-managed mode, caching the determined address translation in the TLB (Fig.8 and col. 25, lines 2-6; if there is a page walker, then at 326, a page walk occurs. If there is a valid entry, as determined at 328, then TLB 128 is filled with that entry at 330, and then the transaction can be entered into a restart queue at 332).  

Regarding claims 5 and 13, Patel teaches further comprising: receiving, by the MMU, a request from the processor core to update the configuration register from the first value to the second value; and responsive to the request to update the configuration register to the second value, transitioning to the hardware-managed mode by invalidating the TLB (Fig.4A and Fig.4B and col.25, lines 26 to col.26, lines 3).  

Regarding claims 6, 14 and 20, Patel teaches further comprising: receiving, by the MMU, a request from the processor core to update the configuration register from .

Allowable Subject Matter
Claims 7-8 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record include receiving, by the MMU, a request from the processor core to update the configuration register from the first value to the second value; and responsive to the request to update the configuration register to the second value and to the configuration register or a second configuration register indicating to retain TLB entries, transitioning to the hardware-managed mode by pinning entries of the TLB used during the software-managed mode in combination with the other claimed limitations as described in the claims 7 and 15.
The limitations not found in the prior art of record include receiving, by the MMU, a request from the processor core to update the configuration register from the second value to the first value; and responsive to the request to update the configuration 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the 
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.